Citation Nr: 0424889	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  93-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, 
New Mexico
 


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral knee 
disability.

3. The propriety of the initial 20 percent rating for the 
service-connected right shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1984 to 
October 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The case was remanded to the RO in May 1995 and August 1997 
for additional development of the record.  In September 2001, 
while the matter was in remand status, the RO granted service 
connection for right shoulder disability and assigned an 
initial rating of 20 percent.  The veteran appealed from that 
decision.  

In September 2003 the Board again remanded the veteran's 
case, with instructions to schedule the veteran for a hearing 
before the Board.  That hearing was conducted in April 2004, 
and a transcript has been associated with the record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the record contains a September 2002 letter 
discussing the VCAA, that discussion pertains to an unrelated 
claim.  There is no evidence that the veteran has been 
provided sufficient notice of the VCAA with regard to the 
instant appeal.  

With regard to the veteran's claim of service connection for 
bilateral knee disability, the Board observes that a 
September 2001 VA examiner concluded that it was more likely 
than not that the veteran's exacerbated knee complaints were 
related to his recent back injuries.  The examiner did not 
provide an opinion regarding the initial etiology of the 
veteran's claimed knee disability.  The Board also notes that 
an April 2004 statement from the veteran's VA nurse 
practitioner concludes that the veteran's bilateral knee 
condition occurred or was aggravated during the veteran's 
active service.  It is unclear whether the veteran's VA nurse 
practitioner had the opportunity to review the entire record 
in this case prior to making his conclusion regarding the 
veteran's claimed knee disability.  The Board therefore 
concludes that an additional examination should be conducted 
prior to further appellate consideration of the veteran's 
claim.  Such examination should consider the veteran's 
pertinent history, as documented in the evidence contained in 
the claims folder, as well as any additional information 
elicited during the course of the examination.  

The veteran was afforded a VA respiratory examination in 
August 2001, for possible sleep apnea.  The examiner noted 
that a polysomnogram had apparently been conducted in 1992, 
but a copy of the report was not available.  He provided no 
diagnosis.  The Board observes, however, that the veteran 
does currently carry a diagnosis of sleep apnea.  Therefore, 
an additional examination to determine the etiology of that 
disorder should be conducted prior  to appellate 
consideration of this claim.  As above, this examination 
should consider the veteran's pertinent history, as 
documented in the evidence contained in the claims folder, as 
well as any additional information elicited during the course 
of the examination.  

At his April 2004 hearing, the veteran testified that his 
right shoulder disability had worsened to the point that he 
had difficulty raising his right arm.  As the veteran has 
indicated that his service-connected right shoulder 
disability has become worse, the Board concludes that an 
orthopedic examination should be conducted to determine the 
extent of the disability.  Such examination should adequately 
assess all pertinent functional impairment, such as 
functional impairment on repeated use, during flare-ups and 
due to incoordination, weakened movement and excess 
fatigability.  Consequently, the Board has concluded that the 
examination report is not adequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of the 
claimed sleep apnea.  The veteran should 
be properly notified of the date, time 
and location of the examination.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's sleep apnea is 
etiologically related to his active 
service.  

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature, extent and 
etiology of the claimed bilateral knee 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral knee 
disability is etiologically related to 
his active service.  

If the examiner finds that the veteran's 
claimed bilateral knee disability 
preexisted his military service, he 
should provide an opinion regarding 
whether it is at least as likely as not 
that the disorder increased in severity 
during the veteran's military service.  
If so, the examiner should also provide 
an opinion regarding whether the increase 
in severity during service was clearly 
and unmistakably due to the natural 
progress of the disability.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  The orthopedic examination should 
also determine the current extent of the 
service-connected right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right 
shoulder disability.  In reporting the 
results of range of motion testing in 
degrees, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the issue of a higher 
initial rating for the veteran's right 
shoulder disability, the RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




